Citation Nr: 1516869	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a benefits payment rate higher than 70 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force National Guard from March 17, 2003, to October 31, 2003.  The Veteran's DD Form 214 shows an additional 2 years, 7 months, and 19 days of prior active service.  See also Veteran Identification Data dated October 28, 2011, Veterans Information Solution dated December 16, 2011, and Chapter 33 Work Product Summary dated December 19, 2011 (each showing service from October 8, 2001, to August 31, 2002).  He also had various periods of service in the Air National Guard of Connecticut beginning in January 2010.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 determination of the Buffalo Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In June 2013, the case was referred to the Hartford, Connecticut, RO to conduct a Travel Board hearing.  Jurisdiction of the case has remained with the Hartford RO.  

The Veteran testified at a Travel Board hearing at the Hartford RO in June 2014.  A complete transcript of said hearing has been associated with the record.  Additional evidence was submitted at the hearing and the Veteran waived initial RO consideration of that evidence.  The evidence has been associated with the education folder.

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO has granted the Veteran 70 percent of the maximum amount payable under the Post 9-11 GI Bill program based upon information showing that he had a total aggregate of 557 days of service, as calculated from a period of active duty service from March 17, 2003, to October 31, 2003 (229 days), and from October 8, 2001, to August 31, 2002 (328 days).  See May 2012 RO determination.  The Veteran contends that additional service in the Air National Guard of Connecticut for the periods January 15, 2010, to September 30, 2010, October 1, 2010, to September 30, 2011, and October 1, 2011, to December 30, 2011, constitutes active duty service under 38 U.S.C.A. § 3301(1)(C)(ii) (active duty is defined to include "in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.")  See Notice of Disagreement, received December 2012.  The Veteran concludes that such service should constitute qualifying service under the Post-9/11 GI Bill.  SA

During his June 2014 Travel Board hearing, the Veteran testified that he "was part of a three-man Connecticut National Guard, Critical Infrastructure Protection Team that went around the country for the Department of Homeland Security and performed what's called site assessment visits and buffer zone protection plans."  (Hearing Transcript, Page 8).  He further testified that during the periods January 15, 2010, to September 30, 2010, October 1, 2010, to September 30, 2011, and October 1, 2011, to December 30, 2011, his orders were part of Title 32, U.S. Code, Section 502(f), Active Duty for Operational Support (ADOS), because he was responding to terrorism under Presidential order.  (Hearing Transcript, Pages 9, 12).  

In support of his claim, the Veteran has submitted three copies of Orders from the Connecticut Air National Guard.  The first, for the period January 15, 2010, to September 10, 2010, states that it is for Title 32 ADOS for the purpose of "Dept. of Homeland Security Vulnerability Assessment Program."  The second, for the period October 1, 2010, to September 30, 2011, is also for Tile 32 ADOS, with a listed purpose of "In Support of-Exercise:  Critical Infrastructure Protection Team" and indicates "[b]y direction of the governor of this state the member will perform duty as indicated."  The third and final Order, for the period October 1, 2011, to December 30, 2011, is also for Title 32 ADOS, for the identical purpose of the second Order.  

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 [i.e., under Title 10 authority].  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above [for members of the regular and reserve components of the Armed Forces], qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C).  See June 17, 2004, Memorandum from Director, Executive Office of the President (M-04-15), concerning "Development of Homeland Security Presidential Directive (HSPD)-7 Critical Infrastructure Protections Plans to Protect Federal Critical Infrastructures and Key Resources." 

In light of the foregoing, remand is warranted in this case in order to obtain clarification and certification of the Veteran's service dates by the service department, as well as to request a determination by the Department of Defense (DoD) to determine whether the Veteran's service constituted active duty service under Title 32 of the U.S. Code.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate source(s), including the Veteran's Air National Guard of Connecticut unit, to request documentation regarding all periods of his active duty service since September 10, 2001, including the authority for each period of service and the nature/purpose of each period of service.  The request should include any relevant personnel records, pay records, orders, etc. that might contain information pertaining to any active duty service.  Such periods should specifically include from January 15, 2010, to September 30, 2010, October 1, 2010, to September 30, 2011, and October 1, 2011, to December 30, 2011.  

2. Following the completion of the above development, and the receipt of any outstanding records, submit a request to the Department of Defense, or other appropriate entity, to determine whether the Veteran had any periods of service after September 11, 2001 that qualified as active duty service either (a) under 32 U.S.C. § 502(f), or (b) as full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard.  The Department of Defense should specifically consider the Veteran's Air National Guard of Connecticut Orders showing ADOS under Title 32 as well as his contentions that his service for the periods for the periods January 15, 2010, to September 30, 2010, October 1, 2010, to September 30, 2011, and October 1, 2011, to December 30, 2011, constitute active duty and thus qualify as creditable service for purposes of the Post-9/11 GI Bill program.  

3. After the development sought is completed, readjudicate the claim for a benefits payment rate higher than 70 percent of maximum for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), in light of all of the evidence of record, including the Department of Defense's response.  If it remains denied, issue the Veteran a Supplemental Statement of the Case and afford him an opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




